Exhibit 10.1

COCA-COLA BOTTLING CO. CONSOLIDATED

ANNUAL BONUS PLAN

PURPOSE

The purpose of this Annual Bonus Plan (the “Plan”) is to promote the best
interests of the Company and its Shareholders by providing key management
employees with additional incentives to assist the Company in meeting and
exceeding its business goals.

PLAN ADMINISTRATION

The Plan will be administered by the Compensation Committee as elected by the
Board of Directors; provided that, so long as the Company and the Plan are
subject to the provisions of Section 162(m) of the Internal Revenue Code of
1986, as amended (“Section 162(m)”), either the Compensation Committee shall be
composed solely of two or more directors who qualify as “outside directors”
under Section 162(m) or, if for any reason one or more members of the
Compensation Committee cannot qualify as “outside directors,” the Board shall
appoint a separate Bonus Plan Committee composed of two or more “outside
directors” which shall have all of the powers otherwise granted to the
Compensation Committee to administer the Plan. All references herein to the
“Committee” shall be deemed to refer to either the Compensation Committee or to
the Bonus Plan Committee, as applicable at any given time. The Committee is
authorized to establish new guidelines for administration of the Plan, delegate
certain tasks to management, make determinations and interpretations under the
Plan, and to make awards pursuant to the Plan; provided, however, that the
Committee shall at all times be required to exercise these discretionary powers
in a manner, and subject to such limitations, as will permit all payments under
the Plan to “covered employees” (as defined in Section 162(m)) to continue to
qualify as “performance-based compensation” for purposes of Section 162(m), and
any action taken by the Committee shall automatically be deemed null and void to
the extent (if any) that it would have the effect of destroying such
qualification. Subject to the foregoing, all determinations and interpretations
of the Committee will be binding upon the Company and each participant.

PLAN GUIDELINES

Eligibility: The Committee is authorized to grant cash awards to any officer,
including officers who are directors and to other employees of the Company and
its affiliates in key positions.

Participation: Management will recommend annually key positions which should
qualify for awards under the Plan. The Committee has full and final authority in
its discretion to select the key positions eligible for awards. Management will
inform individuals in selected key positions of their participation in the Plan.

Qualification and Amount of Award:

 

1. Participants will qualify for awards under the Plan based on:

 

  (a) Corporate goals set for the fiscal year.



--------------------------------------------------------------------------------

  (b) Division/Manufacturing Center goals or individual goals set for the fiscal
year.

 

  (c) The Committee may, in its sole discretion, eliminate any individual award,
or reduce (but not increase) the amount of compensation payable with respect to
any individual award.

 

2. The total cash award to the participant will be computed as follows:

Gross Cash Award = Base Salary X Approved Bonus % Factor X Indexed Performance
Factor X Overall Goal Achievement Factor.

Notwithstanding the above formula, the maximum cash award that may be made to
any individual participant based upon performance for any fiscal year period
shall be $1,000,000.

 

3. The Base Salary is the participant’s base salary level set for the fiscal
year. The Approved Bonus % Factor is a number set by the Committee (maximum =
100%) to reflect each participant’s relative responsibility and the contribution
to Company performance attributed to each participant’s position with the
Company.

 

4. The Indexed Performance Factor is determined by the Committee prior to making
payments of awards for each fiscal year, based on each individual’s performance
during such fiscal year. Since the Committee is necessarily required to evaluate
subjective factors related to each individual’s performance in order to arrive
at this number, and since such evaluations cannot be made until after the close
of the fiscal year to which the award relates, the Indexed Performance Factor
will automatically be set at 1.2 for all participants who are “covered
employees” (as defined in Section 162(m)), in order to allow awards to such
participants to qualify as “performance-based compensation” that is not subject
to the deduction limits of Section 162(m).

 

5. The Overall Goal Achievement Factor used in calculating the Gross Cash Award
for each participant will be determined on the basis of multiplying the
weightage factor specified in ANNEX A attached hereto for each of the six
performance criteria specified therein (Operating Cash Flow (as defined in ANNEX
A), Free Cash Flow (as defined in ANNEX A), Net Income, Unit Volume, Market
Share, and an overall Value Measure (as defined in ANNEX A)) by the percentage
specified in the following table for the level of performance achieved with
respect to each such goal:

 

Goal Achievement (in percent)

  

Amount of Award

(as a % of max.)

89.0 or less

   0

89.1-94

   80

94.1-97

   90

97.1-100

   100

100.1-105

   110

105.1-110

   120



--------------------------------------------------------------------------------

6. The Committee will review and approve all awards. The Committee has full and
final authority in its discretion to adjust the Gross Cash Award determined in
accordance with the formula described above in arriving at the actual gross
amount of the award to be paid to any participant; subject, however, to the
limitation that such authority may be exercised in a manner which reduces (by
using lower numbers for the Indexed Performance Factor or otherwise), but not in
a manner which increases, the Gross Cash Award calculated in accordance with the
formula prescribed in Paragraph 2 above. The gross amount will be subject to all
local, state and federal minimum tax withholding requirements.

 

7. Participant must be an employee of the Company on the date of payment to
qualify for an award. Any participant who leaves the employ of the Company,
voluntarily or involuntarily, prior to the payment date, is ineligible for any
bonus. An employee who assumes a key position during the fiscal year may be
eligible for a pro-rated award at the option of the Committee, provided the
participant has been employed a minimum of three (3) months during the calendar
year.

 

8. Awards under the bonus program will not be made if any material aspects of
the bottle contracts with The Coca-Cola Company (“TCCC”) are violated.

Payment Date: Awards shall be paid upon determination (and certification by the
Committee, as provided below) of the results under each of the performance
criteria specified in Paragraph 5 above following the closing of the Company’s
books for the fiscal year to which such awards relate; provided, however, that
the Committee shall have discretion to delay its certification and payment of
awards for any fiscal year until following notification from the Company’s
independent auditors of the final audited results of operations for the fiscal
year. In any event, the Committee shall provide written certification that the
annual performance goals have been attained, as required by Section 162(m),
prior to any payments being made for any fiscal year.

AMENDMENTS, MODIFICATIONS AND TERMINATION

The Committee is authorized to amend, modify or terminate the Plan retroactively
at any time, in part or in whole; provided, however, that any such amendment may
not cause payments to “covered employees” under the Plan to cease to qualify as
“performance-based compensation” under Section 162(m) unless such amendment has
been approved by the full Board of Directors of the Company.

SHAREHOLDER APPROVAL REQUIREMENT

So long as the Company and the Plan are subject to the provisions of
Section 162(m), no awards shall be paid to any participants under the Plan
unless the performance goals under the Plan (including any subsequent Plan
amendments as contemplated above) shall have received any approval of the
Company’s shareholders required in order for all such payments to “covered
employees” to qualify as “performance-based compensation” under Section 162(m).



--------------------------------------------------------------------------------

ANNEX FOR 2006

APPROVED PERFORMANCE CRITERIA FOR

AWARDING BONUS PAYMENTS

CORPORATE GOALS

 

PERFORMANCE INDICATOR

  

WEIGHTAGE

FACTOR*

    GOAL

1.    Operating Cash Flow (“OCF”) (A)

   40 %   **

2.    Free Cash Flow (B)

   25 %   **

3.    Net Income

   15 %   **

4.    Unit Volume

   5 %   **

5.    Market Share

   5 %   **

6.    Value Measure

       (9 X OCF – Debt)

   10 %   **

Total

   100 %  

--------------------------------------------------------------------------------

* Set as Part of Approved Plan

** Target goals omitted in accordance with the interpretations of the Staff of
the Commission.

NOTES:

 

1. Operating cash flow is defined as income from operations before depreciation
and amortization of goodwill and intangibles.

 

2. Free cash flow is defined as the net cash available for debt or lease pay
down after considering non-cash charges, capital expenditures, taxes and
adjustments for changes in assets and liabilities. Specifically excluded would
be acquisitions and capital expenditures made because of acquisitions.
Specifically excluded from free cash flow are net proceeds from:

 

  •   Investment in or sale of franchise territories

 

  •   Sales of real estate

 

  •   Sales of other assets

 

  •   Other items as defined by the Committee.

 

3. Net Income is defined as the after-tax reported earnings of the Company.



--------------------------------------------------------------------------------

4. Unit Volume is defined as bottle, can and pre-mix cases converted to 8 oz.
cases.

 

5. If, and to the extent that, excluding any of the following items increases
the level of goal achievement with respect to any of the performance indicators,
then such item shall be excluded from determination of the level of goal
achievement:

 

  •   Unbudgeted events of more than $50,000.

 

  •   Impact of non-budgeted acquisition or joint venture transactions occurring
after the commencement of the fiscal year performance period.

 

  •   Adjustments required to implement unbudgeted changes in accounting
principles (i.e., new FASB rulings).

 

  •   Unbudgeted changes in depreciation and amortization schedules.

 

  •   Unbudgeted premiums paid or received due to the retirement of refinancing
of debt or hedging vehicles.

The Committee shall, however, have discretion to include any of these
specifically excluded items, but only to the extent that the exercise of such
discretion would reduce (but not increase) the amount of any award otherwise
payable under the Plan.

 

6. Bonus program will not be in force if any material aspects of the Bottle
Contracts with TCCC are violated.

 

7. For purposes of determining incentive compensation, accounting practices and
principles used to calculate “actual” results will be consistent with those used
in calculating the budget.